PER CURIAM:
St. Aubyn Sebastian Gayle appeals the district court’s orders denying his motion to toll the limitation period for filing a motion for reconsideration pursuant to Fed.R.Civ.P. 60(b) and his motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gayle v. Johnson, No. 3:05-cv-00681-REP (E.D. Va. Nov. 15, 2007 & Dec. 18, 2007). Additionally, we deny Gayle’s motion for production of documents.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Though Gayle has filed a motion for production of documents pursuant to the Freedom of Information Act, the Act is not applicable to federal courts. 5 U.S.C. §§ 551(1)(B), 552(f)(1) (2000).